Jenkins, P. J.
On this bill of exceptions of an insurance company to an order of a superior court, under the act approved August 14, 1916 (Ga. L. 1916, p. 128), appointing an umpire to ascertain certain damages by fire under a fire insurance policy, the Supreme Court having held, in answer to questions certified to it by this court, that such order “is not a judgment that can be reviewed by writ of error, and the Court of Appeals has not the power to entertain an assignment of error based thereon,” the motion of the defendant in error to dismiss the writ of error must be granted. 156 Ga. 773 (120 S. E. 102).

Writ of error dismissed.


Stephens and Bell, JJ., concur.